Title: From Benjamin Franklin to [Jean-Baptiste LeRoy], [22?] September 1769
From: Franklin, Benjamin
To: Le Roy, Jean-Baptiste


Dear Sir,
London, September 22?, 1769]
Soon after my Arrival in London, [I sent you] by Mr. Lettsom, a Quaker Physician, one of the [torn] Achromatic Glasses Compleat; which I hope you received safe. By your good Brother I send you three of the Glasses we talk’d of, and which you will find describ’d in one of my Printed Letters.
Our Astronomers knew nothing before our Return of the Comet you first told us of at Paris. They have since watch’d it pretty closely. But as yours saw it near three Weeks sooner, I suppose they have been better able to determine its Orbit, &c. Some be[lieve?] [torn] the tail to be electrical.
Pray present my best [compliments to?] M. Malesherbes, whom I esteem infinitely. I [am] [torn] [sen]sible of the many Civilities I received from [you and all of?] your Friends; be so good as to remember m[e to them? a]ll very respectfully. With the most sincere Esteem and Affection, I am, Dear Sir Your most obedient humble Servant,
B Franklin
B[e so] good as to forward the Packets contained in the Box as directed. Pray send me word what Number of Paste Seals.
